ON MOTION
LINN, Circuit Judge.

ORDER

Riffle & Sons/USA moves to transfer its appeal to the United States Court of Appeals for the Ninth Circuit. No response has been filed.
Riffle states that it mistakenly designated this court, instead of the Ninth Circuit, in its notice of appeal. It does not appear that this appeal is within this court’s jurisdiction. See 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
*760The motion is granted. The clerk is directed to transfer this appeal to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.